                   Case 18-10512-KBO         Doc 1812    Filed 07/16/20    Page 1 of 1




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

                                                   )
In re:                                             )     Chapter 11
                                                   )
Zohar III, Corp., et al.,                          )     Case No. 18-10512 (KBO)
                                                   )
                                  Debtors.         )     Jointly Administered
                                                   )

                            ORDER SCHEDULING OMNIBUS HEARING DATE

                Pursuant to Rule 2002-1(a) of the Local Rules of Bankruptcy Practice and Procedure of the

United States Bankruptcy Court for the District of Delaware, the Court hereby schedules the following

omnibus hearing date:

                      August 4, 2020 at 1:00 p.m. (ET) – 6th Floor, Courtroom No. 3




         Dated: July 16th, 2020                          KAREN B. OWENS
         Wilmington, Delaware                            UNITED STATES BANKRUPTCY JUDGE
